Clifford F. Brown, J.,
concurring. Even if the Court of Appeals had adopted the negligence standard for a manufacturer’s liability set forth in the Larsen v. General Motors Corp. case, infra (391 F. 2d 495), which the dissent urges as the applicable standard, the jury’s answer to the in-, terrogatory (negligence in failing to test the roll bar support system), its general verdict for plaintiffs, and particularly its award of punitive damages, is more than enough to establish that defendants were negligent as well as liable under the strict liability standard of Section 402A of the Restatement of Torts 2d accepted by this court as the law of Ohio in the landmark case of Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317. The extensive discussion of the Larsen negligent design theory and reasonable care by the dissent is an effort to overrule our holding in Temple and should be regarded as an unsuccessful and abortive effort to retreat from Temple. We should not retreat from the progressive judicial thrust of Temple.
On the issue of punitive damages the record fully supports the jury response to an interrogatory submitted by defendants which stated that defendants acted intentionally, recklessly, wantonly, willfully and grossly. Defendants acted with reckless indifference to the safety of the plaintiffs and others by failing to test the roll bar system for foreseeable pitch-over. Such response supports the total award of punitive damages which was in an amount exhibiting restraint by the jury in the light of its specific factual findings.
The decision and majority opinion of this court today in this case demonstrates a commendable progressive judicial thrust forward in the field of tort law, joining the perspicacious thought in opinions in such recent cases as Hawkins v. Ivy (1977), 50 Ohio St. 2d 114, and in 1981, Strother v. Hutchinson (1981), 67 Ohio St. 2d 282; Steadley v. Montanya (1981), 67 Ohio St. 2d 297; Schenkolewski v. Cleveland *477Metroparks System (1981), 67 Ohio St. 2d 31; Cash v. Cincinnati (1981), 66 Ohio St. 2d 319; Stone v. Davis (1981), 66 Ohio St. 2d 74; Starcher v. Logsdon (1981), 66 Ohio St. 2d 57; Scot Lad Foods v. Secy, of State (1981), 66 Ohio St. 2d 1; Loveman v. Hamilton (1981), 66 Ohio St. 2d 183; and in Whitt v. Columbus Cooperative (1980), 64 Ohio St. 2d 355, which is a refreshing contrast with some 1981 tort cases of this court showing a thrust in the opposite direction, e.g., Lewis v. Certified Oil (1981), 67 Ohio St. 2d 277; Jenkins v. Krieger (1981), 67 Ohio St. 2d 314; Reed v. Molnar (1981), 67 Ohio St. 2d 76; and Kuenzer v. Teamsters Union Local 507 (1981), 66 Ohio St. 2d 201.